Case: 21-40530      Document: 00516458040         Page: 1    Date Filed: 09/02/2022




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                      September 2, 2022
                                   No. 21-40530                          Lyle W. Cayce
                                                                              Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Ciro Yasel Castillo-Santana,

                                                          Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 2:20-CR-777-1


   Before Smith, Wiener, and Southwick, Circuit Judges.
   Per Curiam:*
          Ciro Yasel Castillo-Santana was charged with one count of conspiracy
   to transport and two counts of transporting illegal aliens within the United
   States. After a trial, Castillo-Santana was acquitted on the conspiracy charge,
   but the jury returned a guilty verdict on the two transportation charges. On




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-40530      Document: 00516458040           Page: 2    Date Filed: 09/02/2022




                                     No. 21-40530


   appeal, he challenges the sufficiency of the Government’s evidence and
   various evidentiary rulings by the district court. We AFFIRM.
            FACTUAL AND PROCEDURAL BACKGROUND

           In 2017, Castillo-Santana arrived in the United States from Cuba by
   travelling through Mexico. He was granted asylum and lawful permanent
   resident status. Castillo-Santana was familiar with his alleged co-conspirator,
   Lazaro Lopez-Torres, while in Cuba. Lopez-Torres would use Castillo-
   Santana’s address in Houston, Texas, as his own when seeking asylum in
   2019.
           In his trial on the charges for transporting aliens, Castillo-Santana
   testified that at the beginning of the COVID-19 pandemic, he lost business as
   a barber. He started driving for hire in Houston, Texas, without being
   affiliated with an official rideshare company, but he also applied to be a driver
   for Uber and Lyft. He testified that being an unaffiliated driver for hire was
   a common practice in Cuba. Castillo-Santana testified that Lopez-Torres
   offered him $500 to drive five hours from Houston and pick up some friends,
   which Castillo-Santana considered a good price for the trip.
           On March 13, 2020, Lopez-Torres sent, apparently by text, a
   photograph of Castillo-Santana’s driver’s license to an individual named
   Gallo Yunette. The next day, Yunette sent, also apparently by text, to Lopez-
   Torres a photograph of a Western Union receipt indicating that Yunette sent
   a $500 wire transfer to Castillo-Santana. Castillo-Santana obtained the
   transferred funds from Western Union about fifteen minutes later. He and
   Lopez-Torres started their expected 10-hour round trip not long thereafter.
   Left behind, though, were Castillo-Santana’s cellphone and original driver’s
   license. At trial, Castillo-Santana testified that his child was playing with the
   phone when he left, and he realized he did not have the device only after he
   was already driving.




                                          2
Case: 21-40530       Document: 00516458040         Page: 3   Date Filed: 09/02/2022




                                    No. 21-40530


          Later that evening, Castillo-Santana and Lopez-Torres picked up Luis
   Mardonio Diaz-Perez and a minor with the initials R.O.A. at a gas station or
   restaurant in, apparently, McAllen, Texas, about 350 miles from Houston.
   Castillo-Santana later claimed he did not know the two riders were in the
   country illegally. Both Diaz-Perez and R.O.A. later testified they were from
   Guatemala and that their families paid to smuggle them into the United
   States. According to a testifying Border Patrol Agent, Castillo-Santana was
   driving the car, and both Diaz-Perez and R.O.A. stated they mostly rode in
   silence. After Castillo-Santana drove for about 75 miles, he encountered the
   Falfurrias Border Patrol checkpoint.
          According to the testimony of Border Patrol Agents, Castillo-Santana
   drove into a lane for commercial vehicles even though he was driving a
   passenger vehicle, played the radio loudly, gave evasive answers to their
   questions or failed to respond at all, and appeared agitated and eager to leave
   the encounter.     The agents testified they referred Castillo-Santana to
   secondary inspection, but he initially drove into the wrong area. The agents
   determined they likely were facing an alien smuggling situation and took the
   occupants of the vehicle into custody. Castillo-Santana resisted arrest,
   insisted he had done nothing wrong, and demanded to know why he was
   being detained.    He later testified his actions at the checkpoint were
   motivated by his feelings of confusion and fear.
          Castillo-Santana was charged in a superseding indictment with a
   count of conspiracy to transport illegal aliens within the United States in
   furtherance of their being unlawfully present in the United States, and two
   counts of transporting undocumented aliens within the United States in
   furtherance of their violations of the law, all in violation of 8 U.S.C.
   §§ 1324(a)(1)(A)(ii), (a)(1)(A)(v)(II), and (a)(1)(B)(ii).   Castillo-Santana
   pled not guilty. At trial, the Government presented live testimony from five
   witnesses and the depositions of two others.



                                          3
Case: 21-40530      Document: 00516458040          Page: 4    Date Filed: 09/02/2022




                                    No. 21-40530


          Two lines of questioning of Edward Castro, a Border Patrol Agent at
   the Falfurrias Border Patrol checkpoint, are relevant to this appeal. The first
   concerns Agent Castro’s testimony regarding his canine, which had been
   trained to detect the presence of certain controlled substances and of people,
   as well as locations where either had been. On direct examination, Agent
   Castro testified that the dog alerted on Castillo-Santana’s vehicle while it was
   in the primary inspection line. When challenged about the alert by defense
   counsel on cross examination, Agent Castro agreed that the vehicle did not
   contain any controlled substances and that neither of the aliens was
   concealed.    During the Government’s questioning on redirect, defense
   counsel objected several times to a line of questioning regarding the canine
   alert. The Government asked, or attempted to ask, at least four times why a
   canine would alert if no contraband was found, indicating that it could be
   “derivatives” of “narcotics o[r] concealed humans.” The district court
   eventually sustained the defense’s objections but denied the defense’s
   contemporaneous motion for a mistrial. The jury was instructed to disregard
   the testimony.
          The second relevant line of questioning of Agent Castro addressed
   Castillo-Santana’s behavior when he was apprehended.            During Agent
   Castro’s direct examination, defense counsel objected to questions and
   testimony regarding Castillo-Santana’s behavior while he was being
   detained. Agent Castro first testified that Castillo-Santana displayed “super-
   human strength” as he resisted the agents’ attempts to detain him. After
   identifying the details of the detention, the Government asked additional
   questions about the “super-human strength” Castillo-Santana displayed:
          Let’s go to this super-human strength that you were talking
          about. You have told us that you worked as a police officer in
          the armed forces before you became a Border Patrol Agent, and
          also as a bouncer at a nightclub before. Have you had




                                          4
Case: 21-40530     Document: 00516458040          Page: 5   Date Filed: 09/02/2022




                                   No. 21-40530


         experience deal— experience dealing with intoxicated
         individuals?
         Defense counsel objected to the testimony as irrelevant. The district
   court overruled the objection. The Government then inquired: “When you
   first made contact with the Defendant in the primary inspection area — well,
   first, tell us what it is that you know that show that — show a person to be
   intoxicated? What signs do you look for?” Again, defense counsel objected
   on relevance grounds, pointing out there was no evidence that Castillo-
   Santana had been intoxicated at the time of the stop. This time, the district
   court sustained the objection. The Government tried yet again: “Did you
   have reason to think that there was a — why would a person exhibit super-
   human strength?” Agent Castro replied, “they’d be under the influence —
   ” and defense counsel immediately objected on speculation but was
   overruled.    Agent Castro affirmed he had “run across [super-human
   strength] before” and stated it happened “if the person’s under the influence
   of some type of substance.” After defense counsel objected one more time,
   arguing that “there has been nothing mentioned about intoxication and that
   is incredibly misleading,” the court asked the Government if that was
   “where [the Government was] going.” The Government, in the presence of
   the jury, replied that the evidence was being offered “to show state of mind
   . . . . There was a suspicion when we interviewed the agent . . . the mention
   of super-human strength and the possibility they could have been under the
   influence.”
         The next day, the district court issued a detailed instruction for the
   jury to disregard the testimony about intoxication and canine alerts,
   emphasizing the case did not involve narcotics and that no narcotics were
   found in the vehicle. At the conclusion of the Government’s case that day,
   Castillo-Santana moved for a directed verdict of acquittal on the grounds of
   insufficient evidence. This motion was denied.




                                         5
Case: 21-40530      Document: 00516458040           Page: 6   Date Filed: 09/02/2022




                                     No. 21-40530


          After the defense’s case was presented, which included testimony
   from the defendant, the jury acquitted him on the conspiracy charge but
   returned a guilty verdict on the two transportation charges.           He was
   sentenced to 21 months of imprisonment on each count, running
   concurrently, followed by two years of supervised release.           Following
   sentencing, Castillo-Santana filed a timely notice of appeal. See Fed. R.
   App. P. 4(b)(1)(A)(i).
                                  DISCUSSION

          Castillo raises two primary issues on appeal. He first challenges
   whether the evidence was sufficient to support the two counts of conviction.
   He then argues that improper testimony and prosecutorial comments
   deprived him of a fair trial. We consider each argument in turn.
          I.     Sufficiency of the evidence.
          When a defendant moves for a judgment of acquittal at the close of the
   Government’s case on the grounds of insufficient evidence, the district
   court’s denial is reviewed de novo. United States v. Garcia-Gonzalez, 714 F.3d
   306, 313 (5th Cir. 2013). Castillo-Santana made such a motion, so the issue
   was thus preserved for de novo review. See id.
          On a de novo review for sufficiency of evidence, our task is to
   determine whether, “after viewing the evidence and all reasonable inferences
   in the light most favorable to the prosecution, any rational trier of fact could
   have found the essential elements of the crime beyond a reasonable doubt.”
   United States v. Vargas-Ocampo, 747 F.3d 299, 301 (5th Cir. 2014) (en banc)
   (emphasis in original). We have no authority to decide whether the jury
   “made the correct guilty or innocence determination, but [only] whether it
   made a rational decision to convict or acquit.” United States v. Burton, 126
   F.3d 666, 677 (5th Cir. 1997) (quotation marks omitted). That means we are




                                           6
Case: 21-40530      Document: 00516458040          Page: 7    Date Filed: 09/02/2022




                                    No. 21-40530


   not to “second-guess the determinations of the jury as to the credibility of
   the evidence.” United States v. Guidry, 406 F.3d 314, 318 (5th Cir. 2005).
   Instead, if we are “faced with a record of historical facts that supports
   conflicting inferences” and the jury has returned a guilty verdict, we “must
   presume . . . that the trier of fact resolved any such conflicts in favor of the
   prosecution, and must defer to that resolution,” so long as the inferences
   supporting every element of the crime are rational. Vargas-Ocampo, 747 F.3d
   at 301–02 (quotation marks and citation omitted).
          Castillo-Santana challenges the sufficiency of the evidence for a single
   element of his convictions. To find guilt on the transportation counts, the
   jury had to find beyond a reasonable doubt that “(1) an alien entered or
   remained in the United States in violation of the law; (2) [Castillo-Santana]
   transported the alien within the United States with intent to further the
   alien’s unlawful purpose; and (3) [Castillo-Santana] knew or recklessly
   disregarded the fact that the alien was in the country in violation of the law.”
   See United States v. Nolasco-Rosas, 286 F.3d 762, 765 (5th Cir. 2002).
   Castillo-Santana challenges the sufficiency of the evidence to prove the third
   element, arguing the convictions “cannot stand because the evidence did not
   establish that Mr. Castillo-Santana knew or recklessly disregarded the illegal
   status of his two passengers.”
          The Government “almost always” proves a defendant’s mental state
   by offering circumstantial evidence from which a jury can draw its own
   inferences. United States v. Garcia, 883 F.3d 570, 575 (5th Cir. 2018). We
   have acknowledged that “a defendant’s purpose often goes hand in hand
   with certain suspicious circumstances”; accordingly, “we do not forbid
   jurors from drawing rational connections between the two.” Id. We have
   held this to be true in cases such as the one before us now: “Circumstantial
   evidence alone can establish a defendant’s knowledge or reckless disregard




                                          7
Case: 21-40530      Document: 00516458040           Page: 8   Date Filed: 09/02/2022




                                     No. 21-40530


   that the people [transported] are illegally in the country.” United States v.
   De Jesus-Batres, 410 F.3d 154, 161 (5th Cir. 2005).
          We have considered many factors in evaluating a sufficiency of the
   evidence challenge regarding knowledge or reckless disregard of the
   undocumented status of transported individuals. Panels of this court have
   considered “inconsistent and rather implausible explanations,” passengers
   hidden and “riding in complete silence,” the inference of a “pre-arranged
   situation,” and the absence of meaningful luggage for a long road trip. See
   United States v. Ramirez, 250 F. App’x 80, 83 (5th Cir. 2007); United States
   v. Mata, 839 F. App’x 862, 868 (5th Cir. 2020); United States v. Battle, 368
   F. App’x 560, 563 (5th Cir. 2010); United States v. Hernandez-Acuna, 202 F.
   App’x 736, 743 (5th Cir. 2006).
          Castillo-Santana argues significant facts distinguish his case from
   those in which certain pieces of circumstantial evidence sufficed to show
   knowledge or reckless disregard of the illegal aliens’ status. Neither alien
   testified about speaking to Castillo-Santana about teimmigration status;
   Castillo-Santana never told his passengers to hide or attempted to conceal
   their presence; and there was also no evidence of the passengers’ lack of
   cleanliness that could have alerted Castillo-Santana that they had walked
   through the hot, dusty, and dry terrain near the Mexican border.
          Such distinctions, though, are not sufficient for us to conclude that no
   “rational trier of fact could have found the essential elements of the crime
   beyond a reasonable doubt.” Vargas-Ocampo, 747 F.3d at 301. All that
   needed to be proven was the reckless disregard of the aliens’ status. The jury
   heard evidence that the ride for the aliens was pre-arranged; that Castillo-
   Santana received a $500 payment over a wire service for that ride; that he did
   not bring his cell phone or original driver’s license along for the drive; that
   he drove five hours at night to a location near the border to pick up passengers




                                          8
Case: 21-40530      Document: 00516458040            Page: 9    Date Filed: 09/02/2022




                                      No. 21-40530


   he did not know; that a third party directed the passengers into the car at
   pickup; that Castillo-Santana asked no questions of his passengers and drove
   the duration of the ride in silence, even though he later claimed that the
   passengers were friends of his co-defendant who was also in the vehicle; that
   he acted nervously and elusively at the Falfurrias checkpoint; that he spoke
   for his passengers, asserting that they were Cuban without ever having said a
   word to them; and that he failed to comply with instructions and directions
   at both the primary and secondary inspections by driving into the wrong lane,
   evading questions, and even resisting arrest. This significant circumstantial
   evidence was sufficient to establish a mens rea of at least recklessness.
          II.     Improper prosecutorial remarks
          Castillo-Santana also argues that multiple trial errors, independently
   and collectively, denied him a fair trial. Among his arguments is that the
   district court abused its discretion by refusing to grant a mistrial as a result of
   Agent Castro’s testimony that Castillo-Santana’s car may have previously
   carried contraband; that allowing Agent Castro’s comments about super-
   human strength and the prosecutor’s suggestions about intoxication were
   reversible error; and, finally, that the combination of errors merits reversal
   and remand for a new trial should either error, standing alone, prove
   insufficient. We discuss each argument in turn.
          We first consider Agent Castro’s testimony about the reasons for the
   canine’s alert on Castillo-Santana’s vehicle. The denial of a motion for
   mistrial is reviewed for abuse of discretion if counsel contemporaneously
   objected to the actions that led to the motion. United States v. Sanders, 952
   F.3d 263, 281 (5th Cir. 2020). Because Castillo-Santana objected to Agent
   Castro’s explanation for the canine alert at trial, we review the denial of the
   motion for mistrial on those grounds for abuse of discretion.




                                           9
Case: 21-40530     Document: 00516458040           Page: 10    Date Filed: 09/02/2022




                                    No. 21-40530


          “If a defendant moves for a mistrial on the grounds that the jury heard
   prejudicial testimony, a new trial is required only if there is a significant
   possibility that the prejudicial evidence has a substantial impact upon the jury
   verdict, viewed in light of the entire record.” United States v. Velasquez, 881
   F.3d 314, 343 (5th Cir. 2018) (quotation marks and citation omitted). We
   “give great weight to the trial court’s assessment of the prejudicial effect of
   the evidence,” and “prejudice may be rendered harmless by a curative
   instruction,” as “jurors are presumed to follow the court’s instructions.”
   United States v. Richardson, 781 F.3d 237, 246 (5th Cir. 2015) (quotation
   marks and citation omitted). There is, though, “an exception for testimony
   that is so highly prejudicial as to be incurable by the trial court’s
   admonition.” Id. (quotation marks and citation omitted).
          The evidence in this case does not satisfy the exception to the general
   rule. The jury heard a dialogue between Agent Castro and the Government
   in which the Government asked, or attempted to ask, at least four times why
   a canine would alert if no contraband was found, and the Government
   pointed out this could be because of “derivatives” of “narcotics o[r]
   concealed humans” before the district court intervened. The district court,
   though, took several curative measures to insist that jurors not consider
   improper testimony regarding narcotics. The court first admonished that
   “there is no evidence of narcotics in this case,” and jurors should “disregard
   any inference to the contrary.” The court then returned to the issue the next
   morning, reinforcing its instruction to disregard any inference that there were
   narcotics in the vehicle, going so far as to say, “the answers to this line of
   questioning were inadmissible and are stricken from the record.” Although
   the narcotics evidence was prejudicial, that prejudice was cured by the
   district court’s careful and repeated instructions.
          Agent Castro’s testimony regarding the canine’s alert to potential
   derivative odors of people who had previously been concealed also do not



                                         10
Case: 21-40530        Document: 00516458040              Page: 11       Date Filed: 09/02/2022




                                          No. 21-40530


   require reversal. Although such evidence was inadmissible and prejudicial,
   it was not likely to have “a substantial impact upon the jury’s verdict, viewed
   in light of the entire record.” Velasquez, 881 F.3d at 343 (quotation marks
   and citation omitted).         First, that Castillo-Santana’s vehicle may have
   previously concealed people was expressed as a suggestion. Next, the district
   court took significant steps to diminish the extent of potential prejudice. It is
   certainly possible the jury understood the district court’s admonition that
   “the answers to [the] line of questioning [about concealed narcotics] are
   inadmissible and are stricken from the record” included any answers about
   individuals being concealed, because the answers were given at the same
   time. Nonetheless, offsetting any remaining potential prejudice was a wealth
   of circumstantial evidence supporting Castillo-Santana’s mens rea of
   recklessness, the only fact at issue at trial. Accordingly, it was unlikely that
   the comments regarding individuals having been previously concealed had a
   substantial impact on the jury’s verdict.
           Next, Castillo-Santana argues the district court committed reversible
   error in permitting Agent Castro’s comments about super-human strength
   and the prosecutor’s suggestions about intoxication. A district court’s
   decision to admit or exclude evidence is reviewed for abuse of discretion.
   United States v. Gutierrez-Farias, 294 F.3d 657, 662 (5th Cir. 2002).
   Challenges to improper prosecutorial remarks are typically evaluated under
   a two-step analysis with differing standards of review at each point: first, the
   court considers de novo “whether the prosecutor made an improper remark,”
   and second, the court queries whether the district court abused its discretion
   in deciding whether the comment “affected the substantial rights of the
   defendant.” United States v. Bolton, 908 F.3d 75, 93 (5th Cir. 2018). 1


           1
            Failure to preserve an issue results in plain-error review. See Bolton, 908 F.3d at
   87–88; 94 (prosecutorial comments); Sanders, 952 F.3d at 282. The Government questions




                                               11
Case: 21-40530      Document: 00516458040            Page: 12     Date Filed: 09/02/2022




                                      No. 21-40530


   Assuming the remarks were improper, we often consider three factors to
   decide whether the district court abused its discretion in finding that the
   defendant’s rights were not affected: “(1) the magnitude of the statement’s
   prejudice, (2) the effect of any cautionary instructions given, and (3) the
   strength of the evidence of the defendant’s guilt.” United States v. Munoz,
   150 F.3d 401, 415 (5th Cir. 1998) (quotation marks and citation omitted).
          Although allegations of intoxication and drug use and possession are
   prejudicial, the magnitude of the prejudice here is lessened by the fact that
   the evidence pertained to a mere “suspicion” of intoxication and drugs and
   that the charged conduct in this case is not at all related to intoxication or
   drugs. Second, we already identified clear curative instructions regarding
   evidence of narcotics that were given the morning after the questionable
   statements. Finally, the strength of the other evidence of guilt remains
   substantial. Castillo-Santana’s claim fails under Munoz. See 150 F.3d at 415.
          Finally, Castillo-Santana asserts the errors create a cumulative effect
   that requires a new trial. “The cumulative error doctrine . . . provides that
   an aggregation of non-reversible errors (i.e., plain errors failing to necessitate
   reversal and harmless errors) can yield a denial of the constitutional right to
   a fair trial, which calls for reversal.” United States v. Delgado, 672 F.3d 320,
   343–44 (5th Cir. 2012) (en banc) (quotation marks and citation omitted). We
   apply the doctrine sparingly and have held that it “necessitates reversal only
   in rare instances” when “errors so fatally infect the trial that they violated
   the trial’s fundamental fairness.” Id. at 344 (quotation marks and citation
   omitted).




   whether Castillo-Santana’s challenge was adequately preserved. As Castillo-Santana’s
   challenge fails under either standard of review, we need not reach this question.




                                           12
Case: 21-40530     Document: 00516458040           Page: 13   Date Filed: 09/02/2022




                                    No. 21-40530


          Castillo-Santana emphasizes that the jury heard suggestions that he
   was a repeat offender whose vehicle previously contained drugs or people
   who were being smuggled, allowing jurors more easily to conclude that he
   had the required mens rea; that jurors heard the implication that he gained
   super-human strength from an unknown intoxicant, thereby making it easier
   to conclude he was engaged in another illegal activity; and that the jury heard
   a suggestion during a sidebar conversation from the prosecutor that she knew
   inculpatory facts not in evidence. Together, Castillo-Santana insists, these
   implications could convince the jury he was involved with illegal drugs
   despite the case’s complete absence of drug charges and drug evidence.
          The first uncured error — Agent Castro’s inadmissible suggestion
   that Castillo-Santana was previously involved in the trafficking of aliens — is
   unrelated to the suggestions that Castillo-Santana may have been on drugs at
   the time of his arrest. The errors therefore are “unrelated to each other,”
   limiting the potential for a “synergistic combination” that may require
   reversal. See United States v. Lara, 23 F.4th 459, 484 (5th Cir. 2022). These
   facts do not transform this into a “rare case in which individual errors do not
   justify reversal but the synergistic combination of multiple errors violate[s]
   the defendant’s right to a fair trial.” See id. Although there were some errors
   at trial, these errors do not combine to merit reversal.
          AFFIRMED.




                                          13